    Case: 1:17-md-02804-DAP Doc #: 2675 Filed: 09/25/19 1 of 9. PageID #: 417341




                                    United States District Court

                                     Northern District of Ohio

                                          Eastern Division




    In Re National Prescription                  MDL 2804
    Opiate Litigation                            Case No. 17-md-2804
    This document relates to:                    Hon. Dan Aaron Polster
    Track One Cases



                                  PARTIES’ JOINT STIPULATION


        The parties to the above-entitled action, having met and conferred 1, and upon determining
that good cause exists for the foregoing, hereby stipulate as follows:

      1. 21 U.S.C. § 801 et seq., the Controlled Substances Act (“CSA”), is a federal statute that
         applies to each substance regulated under federal law.

      2. Congress enacted the CSA in 1970.

      3. The Drug Enforcement Agency (“DEA”) is the federal agency responsible for the
         implementation and enforcement of regulations corresponding to the CSA.

      4. DEA regulates the closed system for drug distribution in the United States.

      5. DEA promulgated regulations, 21 C.F.R. § 1301.01 et seq., to implement the CSA in
         1971.

      6. “Suspicious orders,” pursuant to 21 C.F.R. § 1301.74(b), “include orders of unusual size,
         orders deviating substantially from a normal pattern, and orders of unusual frequency.”




1
    The parties continue to meet and confer on several additional proposed facts.
Case: 1:17-md-02804-DAP Doc #: 2675 Filed: 09/25/19 2 of 9. PageID #: 417342



 7. As part of the closed system for drug distribution, every manufacturer, distributor,
    pharmacy, pharmacist, and prescriber in the supply chain that handle controlled
    substances must be registered with DEA.

 8. The CSA establishes five schedules of controlled substances: Schedule I, Schedule II,
    Schedule III, Schedule IV, and Schedule V controlled substances.

 9. Oxycodone is classified as a Schedule II controlled substance.

 10. DEA was a member of the Suspicious Order Task Force pursuant to the Comprehensive
     Methamphetamine Control Act of 1996.

 11. DEA’s Internet Distributor Initiative commenced in July 2005.

 12. Manufacturers and Distributors are required to report all transactions involving Schedule
     II controlled substances and transactions involving certain Schedule III narcotics to
     DEA’s Automation of Reports and Consolidated Order System (“ARCOS”).

 13. ARCOS also contains records of manufacturers’ transactions involving other selected
     Schedule III and IV psychotropic drugs.

 14. DEA can and does use ARCOS data to create summary reports showing how many
     controlled substances were manufactured and distributed throughout the United States.

 15. Data from ARCOS has been available to DEA and other federal law-enforcement
     officials since 1996.

 16. The documents produced by the United States Drug Enforcement Administration
     (“DEA”) related to the Automated Records and Consolidated Orders System (“ARCOS
     Data”) reflecting transactions in drug products containing one or more of fourteen drugs:
     buprenorphine, codeine, dihydrocodeine, fentanyl, hydrocodone, hydromorphone,
     levorphanol, meperidine, methadone, morphine, powdered opium, oxycodone,
     oxymorphone, and tapentadol for the period of January 1, 2006 through December 31,
     2014 shall be deemed authentic and presumed admissible for the purposes of this
     litigation.

 17. Cardinal Health, Inc. is an Ohio corporation and is headquartered in Dublin, OH.

 18. From at least 1995 to 2007, each of Cardinal Health’s more than two dozen distribution
     centers submitted an ILR each month to the DEA.
Case: 1:17-md-02804-DAP Doc #: 2675 Filed: 09/25/19 3 of 9. PageID #: 417343




 19. Walgreen Co. is an Illinois corporation with its principal place of business in Deerfield,
     Illinois.

 20. Walgreen Eastern Co., Inc. is a New York corporation with its principal place of business
     in Deerfield, IL.

 21. Walgreens operates a national retail pharmacy chain.

 22. AmerisourceBergen Drug Corporation is incorporated in Delaware and its principal place
     of business is located in Chesterbrook, PA.

 23. Anesta Corporation initially sought approval from the United States Food and Drug
     Administration (“FDA”) for Actiq.

 24. Cephalon acquired the rights to Actiq in October 2000.

 25. Fentora was approved by the FDA on September 25, 2006 for the management of
     breakthrough pain in patients with cancer who are already receiving and who are tolerant
     to opioid therapy for their underlying persistent cancer pain.

 26. Actiq and Fentora are both “branded” medicines because they were sold pursuant to an
     FDA-approved New Drug Application (“NDA), under a brand name (Actiq or Fentora).

 27. Teva Ltd. is the indirect parent company of Teva USA, Cephalon, Watson Labs, Actavis
     LLC, Actavis Pharma, Warner Chilcott, Actavis South Atlantic, Actavis Elizabeth,
     Actavis Mid Atlantic, Actavis Totowa, Actavis Kadian, Actavis Labs UT, and Actavis
     Labs FL.

 28. Teva Ltd. became the indirect parent of Cephalon in October 2011.

 29. Teva USA is a Delaware corporation with its principal place of business in North Wales,
     Pennsylvania.

 30. Prior to October 2011, Teva USA did not manufacture or sell any branded opioid
     medicines.

 31. Cephalon is a Delaware corporation with its principal place of business in West Chester,
     Pennsylvania.
Case: 1:17-md-02804-DAP Doc #: 2675 Filed: 09/25/19 4 of 9. PageID #: 417344



 32. FDA approved each of the opioid medicines sold by Teva USA, Cephalon, Watson Labs,
     Actavis LLC, Actavis Pharma, Warner Chilcott, Actavis South Atlantic, Actavis
     Elizabeth, Actavis Mid Atlantic, Actavis Totowa, Actavis Kadian, Actavis Labs UT, and
     Actavis Labs FL before they were sold or marketed in the United States.

 33. Johnson & Johnson is a New Jersey Corporation with principal place of business in New
     Brunswick, NJ.

 34. Janssen Pharmaceuticals, Inc. (“Janssen”) is a Pennsylvania corporation with its principal
     place of business in Titusville, NJ and is a wholly-owned subsidiary of Johnson
     &Johnson.

 35. Janssen Pharmaceuticals, Inc. formerly was known as Ortho-McNeil-Janssen
     Pharmaceuticals, Inc., which in turn was fka Janssen Pharmaceutica, Inc.

 36. Ortho-McNeil-Janssen Pharmaceuticals, Inc., nka Janssen Pharmaceuticals, Inc., was a
     Pennsylvania corporation with its principal place of business in Titusville, NJ.

 37. Janssen Pharmaceutica, Inc., nka Janssen Pharmaceuticals, Inc., was a Pennsylvania
     corporation with its principal place of business in Titusville, NJ.

 38. Janssen sold the opioid products (1) Duragesic, (2) Nucynta IR, and (3) Nucynta ER for
     certain periods of time.

 39. The FDA approved Duragesic 25-100 ug/hr fentanyl patches on August 7, 1990.

 40. The FDA approved Duragesic 12.5 ug/hr fentanyl patches on February 4, 2005.

 41. Janssen previously manufactured Nucynta IR (immediate-release tapentadol
     hydrochloride) in 50, 75, and 100 mg doses.

 42. The FDA approved Nucynta IR 50-100 mg on November 20, 2008.

 43. Nucynta IR entered the market in June 2009.

 44. Janssen no longer sells Nucynta IR or ER, having divested those products in 2015 to
     Depomed, Inc., an American specialty pharmaceutical company.

 45. Janssen previously manufactured Nucynta ER (extended-release tapentadol
     hydrochloride) in 50, 100, 150, 200, and 250 mg doses.
Case: 1:17-md-02804-DAP Doc #: 2675 Filed: 09/25/19 5 of 9. PageID #: 417345




  46. The FDA approved Nucynta ER 50-250 mg on August 25, 2011.

  47. Nucynta ER entered the market in September 2011.




Dated: September 25, 2019                    Respectfully Submitted,


 /s/ Geoffrey E. Hobart                       /s/ Enu Mainigi
Geoffrey E. Hobart                           Enu Mainigi
Mark H. Lynch                                WILLIAMS & CONNOLLY LLP
Sonya D. Winner                              725 Twelfth Street NW
COVINGTON & BURLING LLP                      Washington, DC 20005
One CityCenter                               Tel: (202) 434-5000
850 Tenth Street NW                          Fax: (202) 434-5029
Washington, DC 20001                         emainigi@wc.com
Tel: (202) 662-5281
ghobart@cov.com                              Counsel for Cardinal Health, Inc.
mlynch@cov.com
swinner@cov.com

Counsel for McKesson Corporation
Case: 1:17-md-02804-DAP Doc #: 2675 Filed: 09/25/19 6 of 9. PageID #: 417346




 /s/ Robert A. Nicholas                /s/ Kaspar Stoffelmayr
Robert A. Nicholas                    Kaspar Stoffelmayr
Shannon E. McClure                    Brian C. Swanson
REED SMITH LLP                        Katherine M. Swift
Three Logan Square                    Matthew W. Brewer
1717 Arch Street, Suite 3100          BARTLIT BECK LLP
Philadelphia, PA 19103                54 West Hubbard Street
Tel: (215) 851-8100                   Chicago, IL 60654
Fax: (215) 851-1420                   Tel: (312) 494-4400
rnicholas@reedsmith.com               Fax: (312) 494-4440
smcclure@reedsmith.com                kaspar.stoffelmayr@bartlitbeck.com
                                      brian.swanson@bartlitbeck.com
Counsel for AmerisourceBergen Drug    kate.swift@bartlitbeck.com
Corporation                           matthew.brewer@bartlitbeck.com

                                      Alex J. Harris
                                      BARTLIT BECK LLP
                                      1801 Wewatta Street, Suite 1200
                                      Denver, CO 80202
                                      Tel: (303) 592-3100
                                      Fax: (303) 592-3140
                                      alex.harris@bartlitbeck.com

                                      Counsel for Walgreen Co. and Walgreen
                                      Eastern Co.
Case: 1:17-md-02804-DAP Doc #: 2675 Filed: 09/25/19 7 of 9. PageID #: 417347




 /s/ Steven A. Reed                            /s/ Charles C. Lifland
Steven A. Reed                                Charles C. Lifland
Eric W. Sitarchuk                             Sabrina H. Strong
Harvey Bartle                                 O’MELVENY & MYERS LLP
Rebecca J. Hillyer                            400 S. Hope Street
MORGAN, LEWIS & BOCKIUS LLP                   Los Angeles, CA 90071
1701 Market Street                            Tel: (213) 430-6000
Philadelphia, PA 19103-2921                   clifland@omm.com
Tel: (215) 963-5000                           sstrong@omm.com
Fax: (215) 963-5001
steven.reed@morganlewis.com                   Daniel M. Petrocelli
eric.sitarchuk@morganlewis.com                Amy R. Lucas
harvey.bartle@morganlewis.com                 O’MELVENY & MYERS LLP
rebecca.hillyer@morganlewis.com               1999 Avenue of the Stars, 8th Floor
                                              Los Angeles, CA 90067-6035
Nancy L. Patterson                            Tel: (310) 553-6700
MORGAN, LEWIS & BOCKIUS LLP                   dpetrocelli@omm.com
1000 Louisiana Street, Suite 4000             alucas@omm.com
Houston, Texas 77002-5005
Tel: (713) 890-5195                           Counsel for Janssen Pharmaceuticals, Inc.,
Fax: (713) 890-5001                           Johnson & Johnson, Janssen Pharmaceutica,
nancy.patterson@morganlewis.com               Inc. n/k/a Janssen Pharmaceuticals, Inc., and
                                              Ortho-McNeil-Janssen Pharmaceuticals, Inc.
Wendy West Feinstein                          n/k/a Janssen Pharmaceuticals, Inc.
MORGAN, LEWIS & BOCKIUS LLP
One Oxford Centre, Thirty-Second Floor
Pittsburgh, PA 15219-6401
Tel: (412) 560-7455
Fax: (412) 560-7001
wendy.feinstein@morganlewis.com

Brian M. Ercole
MORGAN, LEWIS & BOCKIUS LLP
200 S. Biscayne Blvd., Suite 5300
Miami, FL 33131-2339
Tel: (305) 415-3000
brian.ercole@morganlewis.com

Counsel for Teva Pharmaceuticals USA, Inc.,
Cephalon, Inc., Watson Laboratories, Inc.,
Actavis LLC, Actavis Pharma, Inc. f/k/a
Watson Pharma, Inc., Warner Chilcott
Company, LLC, Actavis South Atlantic LLC,
Actavis Elizabeth LLC, Actavis Mid Atlantic
LLC, Actavis Totowa LLC, Actavis Kadian
Case: 1:17-md-02804-DAP Doc #: 2675 Filed: 09/25/19 8 of 9. PageID #: 417348



LLC, Actavis Laboratories UT, Inc. f/k/a
Watson Laboratories, Inc.-Salt Lake City,
Actavis Laboratories FL, Inc., f/k/a Watson
Laboratories, Inc.-Florida, and specially
appearing Teva Pharmaceutical Industries
Ltd.

  /s/ John P. McDonald                          /s/Joseph F. Rice
John P. McDonald                              Joseph F. Rice
C. Scott Jones                                MOTLEY RICE LLC
Lauren M. Fincher                             28 Bridgeside Blvd.
Brandan J. Montminy                           Mt. Pleasant, SC 29464
LOCKE LORD LLP                                (843) 216-9000
2200 Ross Avenue, Suite 2800                  (843) 216-9290 (Fax)
Dallas, TX 75201                              jrice@motleyrice.com
Tel: (214) 740-8000
Fax: (214) 756-8758
jpmcdonald@lockelord.com                      Paul T. Farrell, Jr., Esq.
sjones@lockelord.com                          GREENE KETCHUM, LLP
lfincher@lockelord.com                        419 Eleventh Street
brandan.montminy@lockelord.com                Huntington, WV 25701
                                              (304) 525-9115
Counsel for Henry Schein, Inc. and Henry      (800) 479-0053
Schein Medical Systems, Inc.                  (304) 529-3284 (Fax)
                                              paul@greeneketchum.com

                                              Plaintiffs’ Co-Lead Counsel


 /s/W. Mark Lanier                             /s/Peter H. Weinberger
W. Mark Lanier                                Peter H. Weinberger (0022076)
LANIER LAW FIRM                               SPANGENBERG SHIBLEY & LIBER
10940 W. Sam Houston Pkwy N., Ste 100         1001 Lakeside Avenue East, Suite 1700
Houston, TX 77064                             Cleveland, OH 44114
(713) 659-5200                                (216) 696-3232
(713) 659-2204 (Fax)                          (216) 696-3924 (Fax)
wml@lanierlawfirm.com                         pweinberger@spanglaw.com

Plaintiffs’ Trial Counsel                     Plaintiffs’ Liaison Counsel
Case: 1:17-md-02804-DAP Doc #: 2675 Filed: 09/25/19 9 of 9. PageID #: 417349



 /s/ Hunter J. Shkolnik                         /s/ Linda Singer
Hunter J. Shkolnik                            Linda Singer
NAPOLI SHKOLNIK                               MOTLEY RICE LLC
360 Lexington Ave., 11th Floor                401 9th St. NW, Suite 1001
New York, NY 10017                            Washington, DC 20004
(212) 397-1000                                (202) 386-9626 x5626
(646) 843-7603 (Fax)                          (202) 386-9622 (Fax)
hunter@napolilaw.com                          lsinger@motleyrice.com

Counsel for Plaintiff Cuyahoga County, Ohio   Donald A. Migliori
                                              MOTLEY RICE LLC
                                              28 Bridgeside Blvd.
                                              Mount Pleasant, SC 29464
                                              843-216-9241
                                              843-416-5481 (Fax)
                                              dmigliori@motleyrice.com

                                              Counsel for Plaintiff Summit County, Ohio
